Citation Nr: 1413014	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  10-41 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to a service-connected disability.  

2.  Entitlement to an initial evaluation in excess of 30 percent for service-connected major depressive disorder.  

3.  Entitlement to a compensable evaluation for a service-connected right leg scar.  

4.  Entitlement to a compensable evaluation for a service-connected keloid chest scar.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to May 1998.  

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

Concerning the Veteran's claim for a higher initial evaluation for major depressive disorder, the United States Court of Appeals for Veterans Claims (the Court) has indicated that a distinction must be made between a veteran's dissatisfaction with an initial rating assigned following a grant of service connection (so-called "original ratings"), and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  Inasmuch as the Veteran's major depressive disorder claim was placed in appellate status by a notice of disagreement expressing dissatisfaction with an original rating assignment, the Board has characterized the rating issue on appeal as a claim for higher initial evaluation of an original award.  Analysis of this issue therefore requires consideration of the rating to be assigned effective from the date of award of service connection for the claim.  This is in contrast with the Veteran's claims for increased evaluations for his service-connected scars of the chest and right leg, for which service connection was established in a final June 1999 rating decision by the RO.  

In a February 2011 rating decision, the RO increased the initial evaluation for the Veteran's service-connected major depressive disorder from 10 percent to 30 percent, effective from August 5, 2009 - the date from which service connection was established.  This partial allowance does not constitute a full grant of the benefits sought with respect to this issue, and thus, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35 (1993) (in an appeal in which the veteran expresses general disagreement with the assignment of a particular rating and requests an increase, the RO and the Board are required to construe the appeal as an appeal for the maximum benefit allowable by law or regulation).

The issue of entitlement to a compensable evaluation for a chronic right tibia stress fracture has been raised by the record.  (See a March 2010 statement from the Veteran.)  However, as this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ) in the first instance, the Board does not have jurisdiction over it.  As such, the Board must refer this claim to the AOJ for appropriate action(s).  Godfrey v. Brown, 7 Vet. App. 398 (1995); Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After review of the complete record, the Board concludes that the Veteran's claims must be remanded in order to allow VA to fulfill its duty to assist the Veteran in substantiating his claims.  

In light of an October 2009 x-ray report showing enthesopathic changes in the plantar and dorsal aspects of the right calcaneus (a bone comprising the ankle) and his statements reflecting that this disability was caused or aggravated by his service-connected right hallux valgus and/or chronic right tibia stress fracture, the Board concludes that the Veteran should be provided VA examination to determine the nature and etiology of his right ankle disability in consideration of all available pertinent evidence.  This is especially true in light of the fact that the Veteran has not been provided a VA examination in connection with this claim.  

Since the Veteran's last VA scars examination in February 2010, increased symptoms associated with his scars made him change from over-the-counter medication to prescription medication.  See an August 2010 VA treatment record.  Regarding the Veteran's major depressive disorder claim, the most recent VA examination, conducted in January 2011, reflects that the Veteran receives extensive VA treatment for his psychiatric symptoms, to include group therapy sessions and quarterly counselling with e VA psychiatrist.  However, despite this consistent treatment, there are no records of VA treatment associated with the record dated after October 12, 2010, except for the report of the January 2011 VA psychiatric examination, which is now over three years old.  

In light of above, the Board concludes that the Veteran's claims for increased evaluations must be remanded to associate updated VA treatment records with the claims file and provide him with contemporaneous examinations to adequately assess the current severity and manifestations of his service-connected scars and major depressive disorder.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file updated VA treatment records from the Dorn Veterans' Hospital division of the VA Medical Center (VAMC) in Columbia, South Carolina, dated from October 12, 2010, to the present.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

2.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any identified right ankle disability.  After a review of all of the evidence of record, to include this remand and any evidence added to the record as a result of this remand, as well as the completion of any testing deemed necessary, the clinician must address the following:  

a.  Identify any disability of the right ankle present during the appeal period (since December 15, 2009).  

If no current right ankle disability is identified, the clinician must address the October 2009 x-ray report showing enthesopathic changes in the plantar and dorsal aspects of the right calcaneus.  

b.  For each identified right ankle disability, state an opinion concerning whether such is at least as likely as not (50 percent or greater) related to his active duty.  

c.  For each identified right ankle disability, state an opinion concerning whether such is at least as likely as not (50 percent or greater) caused by a service-connected disability.  

d.  For each identified right ankle disability, state an opinion concerning whether such is at least as likely as not (50 percent or greater) aggravated by a service-connected disability.  

In providing these opinions, the clinician should cite specific medical evidence, and provide a complete rationale which includes discussion of the Veteran's complete medical history.  

3.  Schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected scars of the right leg and chest.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination. 

All pertinent pathology associated with these service-connected scars should be noted in the examination report.  In particular, the examiner should annotate the measurements of the scars and should discuss whether the scars are deep (e.g., associated with underlying soft tissue damage) and nonlinear, and whether they are productive of functional impairment. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature and extent of the service-connected major depressive disorder.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.

The examiner is requested to comment on the severity of the Veteran's major depressive disorder and should report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  In particular, the examiner should address the level of social and occupational impairment caused by the symptoms attributable to the Veteran's service-connected major depressive disorder.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

5.  The Veteran should be advised that failure to appear for an examination as requested, and without good cause, could adversely affect his claims, to include denial.  38 C.F.R. § 3.655 (2013). 

6.  Thereafter, readjudicate the issues on appeal, considering all evidence of record.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



